DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 14, and 18, all of the prior art of record fails to teach or suggest the limitation of claim 1, a method, comprising: receiving, in a data storage device configured in a vehicle, sensor data from at least one drive by wire system of the vehicle; determining operating parameters of the vehicle associated with the sensor data of the at least one drive by wire system; determining, by the data storage device using an artificial neural network and based on the sensor data of the at least one drive by wire system and the operating parameters, whether operations of the at least one drive by wire system are abnormal, wherein the operations of the at least one drive by wire system are determined to be abnormal based on the sensor data deviating from a recognized pattern associated with the sensor data, wherein the artificial neural network is trained to identify the recognized pattern during a period of time in which a probability of the operations being normal is above a threshold; and generating a maintenance alert for the vehicle in response to a determination that the operations of the at least one drive by wire system are abnormal according to the artificial neural network. The combination taken with the claims not listed limitations may be patentable emphasizing the underlined limitation.
The closest prior art, Mercept (US20200209848A1), discloses this application discloses degradation of an assisted or automated driving system for a vehicle based on detected faults. A computing system implementing autonomous driving functionality can detect a fault in an autonomous driving system of the vehicle based on measurement data collected by the vehicle, determine an impact of the fault on object perception in an environment around the vehicle, and prompt a control system in the vehicle to degrade operation of the vehicle based, at least in part, on the impact of the fault on object perception in the environment around the vehicle. The computing system may prompt the control system in the vehicle to reduce a speed of the vehicle, alter a driving strategy for the vehicle, or to have the vehicle enter a safe state. 
Another close prior art, Moustafa (EP3947080A1), discloses an apparatus comprising at least one interface to receive a signal identifying a second vehicle in proximity of a first vehicle; and processing circuitry to obtain a behavioral model associated with the second vehicle, wherein the behavioral model defines driving behavior of the second vehicle; use the behavioral model to predict actions of the second vehicle; and determine a path plan for the first vehicle based on the predicted actions of the second vehicle.
One of ordinary skill in the art would not have had the motivation to combine or modify the teachings of Mercep and Moustafa with the elements of applicant’s invention, as claimed. Thus, claim 1 and its respective dependent claims 2-13 are allowed. Likewise, claims 14 and 18, and the respective dependent claims 15-17 and 18-20 are allowable for containing substantially similar and overlapping scope of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Daisuke (US2018365089A1) teaches a method and system that efficiently selects sensors without requiring advanced expertise or extensive experience even in a case of new machines and unknown failures. An abnormality detection system includes a storage unit for storing a latent variable model and a joint probability model, an acquisition unit for acquiring sensor data that is output by a sensor, a measurement unit for measuring the probability of the sensor data acquired by the acquisition unit based on the latent variable model and the joint probability model stored by the storage unit, a determination unit for determining whether the sensor data is normal or abnormal based on the probability of the sensor data measured by the measurement unit, and a learning unit for learning the latent variable model and the joint probability model based on the sensor data output by the sensor.
Steinmann (US 20180181144 A1) teaches a method and automated flight trajectory prediction and flight trajectory-borne automated delay risk-transfer system related to airspace risks for risk sharing of a variable number of risk-exposed units by pooling resources of the risk-exposed units and by providing the risk-transfer system as a self-sufficient operable risk-transfer system based on the pooled resources for the risk-exposed units by a resource-pooling system associated with the risk-transfer system. The risk-exposed units are connected to the risk-transfer system by a plurality of payment-transfer devices configured to receive and store payments from the risk-exposed units for the pooling of their risks and resources, and an automated transfer of risk exposure associated with the risk-exposed units is provided by the risk-transfer system.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH YANG/Examiner, Art Unit 3665                                                                                                                                                                                                        
/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665